Citation Nr: 0836445	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  07-09 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for low back strain with degenerative joint disease 
(DJD) at L4 and degenerative disc disease (DDD) at L4-L5.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from March 1984 to March 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The veteran testified before the undersigned Veterans Law 
Judge at a video conference hearing in April 2008.  The 
veteran submitted additional evidence for consideration by 
the Board that was received in April 2008.

The veteran specifically elected to not waive consideration 
by the agency of original jurisdiction (AOJ) in the first 
instance.  Accordingly, the AOJ will have an opportunity to 
consider the evidence on remand.  See 38 C.F.R. § 20.1304 
(2008).


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran served on active duty from March 1984 to March 
2004.  He submitted his initial claim for service-connected 
disability compensation while still on active duty in June 
2003.  He was afforded a VA examination in October 2003.  X-
rays of the lumbar spine were interpreted as normal.  He was 
diagnosed with low back strain.  

The veteran was granted service connection for low back 
strain by way of a rating decision dated in May 2004.  He was 
awarded a 10 percent disability at that time.

The veteran submitted a request for an increase in his 
disability evaluation in October 2004.  He submitted evidence 
obtained in conjunction with an employment physical 
examination.  The evidence consisted of an x-ray report and a 
report of a magnetic resonance imaging (MRI) of the lumbar 
spine.  The x-rays showed minor spurring at L4 and minor 
narrowing of the L4-L5 and L5-S1 discs.  The MRI was 
interpreted to show a number of defects at L4-L5, to include 
DDD.

The veteran was afforded a VA examination in April 2005.  His 
claim for an increased evaluation was denied in June 2005.  
However, his service connected back disability was amended to 
include the additional conditions noted on the reports from 
October 2004 and as characterized in the issue on appeal.  

The veteran, and his spouse, testified at a video conference 
hearing in April 2008.  The veteran explained that he had 
sought employment with a railroad company and the x-ray and 
MRI of the lumbar spine were done in conjunction with an 
employment physical examination.  He said he was rejected for 
employment based on the x-ray and MRI evidence.  

The veteran also testified regarding his current employment 
at a corrections facility.  He related how he experienced 
some problems while on the job as he worked 12-hour shifts.  
He was also required to perform a variety of duties.  He did 
not say that he had lost any time from work due to his 
service-connected back disability.

The veteran submitted VA treatment records, directly to the 
Board, after his hearing in April 2008.  The records covered 
a period from August 2004 to April 2005.  The veteran also 
specifically elected to not waive consideration by the AOJ in 
the first instance.  Therefore, his claim must be remanded 
for the AOJ to consider the evidence.

The veteran included a copy of a records release form for a 
VA outpatient clinic to release his records to W. C. Coney, 
M.D.  The release was signed in July 2005.  The veteran has 
not reported any treatment from Dr. Coney or provided a 
release for VA to obtain records from Dr. Coney.  The veteran 
should be contacted and requested to provide the records from 
Dr. Coney, if applicable, or authorize the RO to obtain them 
on his behalf.  

As noted the veteran had a VA examination in April 2005.  In 
light of the veteran's hearing testimony, a new examination 
is required to provide a current assessment of his service-
connected back disability.

Since the claims file is being returned it should also be 
updated to include recent VA treatment records dating from 
April 2005 to the present.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO should associate with the 
claims folder any VA treatment records 
pertaining to the veteran that are dated 
from April 2005 to the present.   

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers 
who may possess additional records 
pertinent to his claim.  The RO should 
attempt to obtain and associate with the 
claims folder any medical records 
identified by the veteran, to include 
those from Dr. Coney.  

3.  The RO should schedule a VA 
examination to assess the severity of the 
veteran's service-connected back 
disability.  The claims folder and a copy 
of this remand must be provided to the 
examiner and reviewed as part of the 
examination.  All indicated studies, 
tests and evaluations deemed necessary by 
the examiner should be performed.  All 
results of any such studies, tests, or 
evaluations must be included in the 
examination report.

The examiner is requested to provide an 
opinion as to whether there is an 
identifiable and separate neurological 
component to the veteran's service-
connected back disability.  The report of 
examination should include the complete 
rationale for all opinions expressed.

4.  After undertaking any other 
development deemed appropriate, the issue 
on appeal should be re-adjudicated.  If 
any benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


